Citation Nr: 0121339	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  01-00 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel







INTRODUCTION

The veteran had active military service from February 1966 to 
December 1968 in the United States Navy and from October 1975 
to August 1995 in the United States Coast Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
veteran's claim of entitlement to service connection for 
hearing loss of the right ear.  

The Board notes that the RO characterized the issue on appeal 
as whether new and material evidence had been submitted to 
reopen a claim for service connection for right ear hearing 
loss.  However, the Board finds that the issue on appeal is 
properly characterized as entitlement to service connection 
for right ear hearing loss and has re-characterized it as 
such.

The Board's re-characterization is based on the following 
factors.  The veteran was originally denied service 
connection in a June 1997 decision, with the requisite notice 
of appellate rights provided to the veteran.  Subsequently, 
service connection was again denied, approximately six months 
later, in a January 1998 decision.  In February 1998, the 
veteran submitted a statement wherein he identified the 
January 1998 decision denying his claim of service 
connection, requested reconsideration of the denial of 
service connection for hearing loss of the right ear and 
submitted additional evidence.  The Board construes this 
statement as a notice of disagreement with the RO's denial of 
service connection.  See 38 C.F.R. § 20.201 (2000).  
Moreover, because the notice of disagreement was filed in 
February 1998, it is timely as to the original June 1997 
rating decision, from which the veteran had until June 1998 
to submit a notice of disagreement.  38 C.F.R. § 20.302 
(2000).  The Board further finds that the veteran's timely 
submission of a VA Form 9, substantive appeal in response to 
the RO's September 2000 statement of the case perfected his 
appeal.  Accordingly, because the veteran timely appealed the 
original decision denying service connection for right ear 
hearing loss, it is not necessary for him to reopen his 
claim.

The Board also notes that in an August 2001 letter, the 
veteran's representative raised a claim for service 
connection for tinnitus.  At this time, the Board refers this 
claim to the RO for the appropriate action.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2. There is competent evidence of record that the veteran's 
current hearing loss disability of the right ear is 
causally related to noise exposure during service.


CONCLUSION OF LAW

Hearing loss of the right ear was incurred as the result of 
service. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of the VA with respect to the duty to assist, and imposed on 
VA certain notification requirements.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107 (West Supp. 2001).  

A review of the file indicates that the duty to notify 
pursuant to the VCAA has not been satisfied in that the 
veteran has not been issued a statement of the case setting 
forth the requirements to establish a claim for service 
connection for a hearing loss disability.  As indicated, the 
RO characterized the issue on appeal as new and material and 
therefore, the statement of the case issued in September 2000 
set forth the laws and regulations pertaining to the 
requirements to reopen a claim as opposed to the requirements 
to establish service connection for a hearing loss 
disability.  Although the veteran is entitled to a statement 
of the case pertaining to the issue on appeal, because the 
Board is granting the benefit sought on appeal - service 
connection for right ear hearing loss - it is not necessary 
to remand this case solely to re-issue the statement of the 
case, and the veteran is not prejudiced by a determination on 
the merits under these circumstances.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The veteran contends that he currently has hearing loss of 
the right ear due to noise exposure during service.  The 
Board notes that the veteran is already service-connected for 
hearing loss of the left ear due to noise exposure in 
service.  The veteran served in the Coast Guard for 
approximately 20 years and asserts exposure to loud noises 
while working in engine rooms.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§  1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. 
§ 3.303(b) (2000).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2000).  

Hearing loss disability is defined at 38 C.F.R. § 3.385 
(2000), which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  Id.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

In April 1995, the veteran underwent an audiometric 
examination in connection with his retirement from service.  
The results of the examination revealed that the veteran did 
not have a hearing loss disability as defined by 38 C.F.R. 
§ 3.385 (2000).  However, the Board notes that the pure tone 
threshold, measured in decibels, at 4000 Hertz was 30 in the 
right ear, indicative of some degree of hearing loss.  
Additionally, service medical records indicate that the 
veteran underwent numerous audiometric examinations during 
service.  Although the results fluctuated, overall, pure tone 
thresholds at 4000 Hertz increased in severity over the 
veteran's twenty year period of service with levels ranging 
from 5 to 30.  

Despite not meeting the requirements for a hearing loss 
disability under 38 C.F.R. § 3.385 upon retirement from 
service, the veteran may still establish service connection 
by submitting competent evidence that the current disability 
is causally related to service.  See Hensley, supra.

In November 1997, the veteran underwent a VA audiometric 
examination.  At this time, pure tone threshold in the right 
ear at 4000 Hertz was 45 and the speech recognition score as 
measured by the Maryland CNC test was 84%.  Thus, as early as 
two years after retirement, the veteran had a hearing loss 
disability pursuant to VA standards.  See 38 C.F.R. § 3.385 
(2000).  Subsequently, upon VA audiometric examination in 
March 2001, the veteran's speech recognition score using the 
Maryland CNC test was again 84% for the right ear.  
Consequently, the veteran currently has a hearing loss 
disability of the right ear.  38 C.F.R. § 3.385.

As indicated, the veteran claims that he was exposed to noise 
during his military career while working in engine rooms.  
The veteran's DD-214 indicates he was a boatswain's mate.  
Because exposure to noise in and of itself does not require 
any expertise, the veteran is competent to provide evidence 
of noise exposure in service, and can credibly do so when, as 
here, the record does not contain evidence to the contrary.  
In fact, VA has already implicitly recognized the veteran's 
exposure to noise in service in its grant of service 
connection for his left ear hearing loss.  Accordingly, the 
Board concludes that the veteran has established that he was 
exposed to noise in service.  

Nonetheless, even though the veteran was exposed to noise 
during service, entitlement to service connection also 
requires that the current hearing loss disability be causally 
related to that noise exposure.  The November 1997 VA 
examination report states that the veteran's right ear 
sensorineural hearing loss at 4000 Hertz was consistent with 
noise exposure.  The record does not reveal that the veteran 
had any significant noise exposure outside of service.  Given 
this medical opinion, and the other evidence of record, the 
Board finds that the veteran's current hearing loss 
disability of the right ear is causally related to noise 
exposure during service and service connection for right ear 
hearing loss is warranted.


ORDER

Service connection for a right ear hearing loss is granted.



		
	G. STROMMEN
	Acting Member, Board of Veterans' Appeals



 

